Exhibit 10.2

 

[ANIKA THERAPEUTICS LETTERHEAD]

 

 

June 25, 2002

 

 

Mr. William J. Knight

39 Bare Hill Road

Boxford, MA 01921

 

Dear Bill:

 

I am pleased to present our offer to you to join Anika Therapeutics, Inc. as an
employee. The terms of our offer, subject to approval by the Compensation
Committee of the Board of Directors, are outlined below:

 

Position: Chief Financial Officer.

 

Description of duties: You will have responsibility for all the financial
activities of the Company including financial plans and policies, accounting
practices and procedures, and the Company’s relationship with its shareholders
and the outside financial community.

 

Reporting to: Charles H. Sherwood, Ph.D., President and Chief Executive Officer.

 

Employment date: Your anticipated start date is no later than July 15, 2002.

 

Rate of pay: $6,923.08 per bi-weekly payroll (annualized $180,000).

 

Management bonus plan: Target 20% of salary at plan. Bonus is payable shortly
after year-end based on Company performance and personal performance against key
objectives. In accordance with the Management Bonus Plan, your bonus for 2002
will be prorated based on the number of months of your employment.

 

Stock options: 75,000 options.  Options will vest over 4 years in accordance
with the terms of the stock option agreement.

 

Benefits: You will be eligible to participate in the Anika employee benefit
programs upon commencement of employment. This program currently covers
comprehensive medical and dental benefits, life and disability insurance,
supplemental disability insurance, and a Section 125 Plan. You will be eligible
to participate in our 401(k) Savings and Investment Plan at the first enrollment
date following your date of hire. Under the current terms, the 401(k) plan
entitles you to contribute up to the maximum limit established by the IRS. The
Company will match 100% of your contribution up to 5% of your salary. Your
participation in the benefit plans will be governed by and subject to the plan
terms as described in the official documents and Summary Plan Descriptions.

 

--------------------------------------------------------------------------------


 

Vacation: You will accrue three weeks of vacation during your first year of
employment and are subject to the terms of accrual and use set forth in Anika’s
policies. Presently, the policy allows the accrual of one additional day of
vacation for each year of employment up to a maximum of four weeks.

 

Severance in the event of termination:

 

1)              Termination without cause (non-performance related): If Anika
terminates your employment without “cause” (as construed under Massachusetts
common law for employment contracts), Anika will continue your base salary at
its then current rate for six months, subject to your compliance with your
obligations under your other agreements with the Company and your cooperation
with any other reasonable requests by Anika for assistance during that period.
In addition, in such circumstances the Company will also pay the premiums for
continuation of medical and dental benefits under COBRA for you and your family
for six months after termination of your employment (or until the end of COBRA
eligibility, if earlier), subject to your premium payment of the active employee
share of premium payments for such coverage.

 

2)              Termination for cause: Anika may terminate your employment at
any time for cause by delivering to you a certified copy of a resolution of the
Board of Directors on Anika finding that you committed an act of omission
constituting cause hereunder and specifying the particulars thereof in detail,
adopted at a meeting called and held for that purpose and of which you were
provided not less than seven days advance notice, including notice of the agenda
of such meeting. As used herein, the term “cause” shall mean :

 

 

i.

 

conviction of a felony involving the Company,

 

ii.

 

acting in a manner which is materially detrimental or materially damaging to the
Company’s reputation or business operations other than actions which involve
your bad judgment or a decision which was taken in good faith, provided that you
shall have failed to remedy such action within ten days after receiving written
notice of the Company’s position with respect to such action; or

 

iii.

 

committing any material breach of this agreement, provided that, if such breach
is capable of being remedied, you shall have failed to remedy such breach within
ten days after your receipt of written notice requesting that you remedy such
breach.

 

Change in Control, Bonus, and Severance Agreement: Subject to the approval of
the Compensation Committee of the Board of Directors, an Agreement (attached)
between you and Anika Therapeutics, Inc. shall be executed providing terms
pertaining to a Change in Control. The purpose of this Agreement is to reinforce
and encourage your continued attention and dedication to your assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control.

 

Arbitration: In the event of any controversy or claim arising out of or relating
to this letter agreement or otherwise arising out your employment or the
termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise), that
controversy or claim shall, to the fullest extent permitted by law, be settled
by arbitration under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of

 

2

--------------------------------------------------------------------------------


 

arbitrators (or alternatively, in any other forum or in any other form agreed
upon by the parties). In the event that any person or entity other than you or
Anika may be a party with regard to any such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This provision shall be
specifically enforceable. Notwithstanding the foregoing, this provision shall
not preclude either party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
provision.

 

Contingency: This offer is contingent upon your execution of the Anika
Non-Disclosure and Non-Competition Agreement as an employee of Anika
Therapeutics. In addition, all employees are subject to a background check
including verification of education.

 

You, like everyone else at Anika, will be an at-will employee. The terms of your
employment will be interpreted in accordance with and governed by the laws of
the Commonwealth of Massachusetts.

 

Finally, this offer is conditioned on your representation that you are not
subject to any confidentiality or non-competition agreement or any other similar
type of restriction that would affect your ability to devote full time and
attention to your work at Anika Therapeutics, Inc. Upon commencement of your
employment, you will be required to provide evidence that you are a U.S. citizen
or national, a lawful permanent resident, or an alien authorized to work in the
U.S.

 

If the terms of this offer are acceptable, please indicate your acceptance by
signing both copies of this letter and the Anika Non-Disclosure and
Non-Competition Agreement and return one copy of each to me. I am enthusiastic
about Anika’s future prospects and look forward to your leadership and
contribution to the Anika team.

 

Sincerely,

 

/s/ Charles H. Sherwood

 

Charles H. Sherwood, Ph.D.

President and Chief Executive Officer

 

 

Agreed and accepted:

 

 

/s/ William J. Knight

 

William J. Knight

Date: June 27, 2002

 

Enclosures

 

3

--------------------------------------------------------------------------------